
	
		II
		109th CONGRESS
		2d Session
		S. 3841
		IN THE SENATE OF THE UNITED STATES
		
			September 5, 2006
			Mr. Kyl (for himself,
			 Mr. Ensign, Mr.
			 Reid, and Mrs. Feinstein)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize appropriations for the Bureau of Reclamation
		  to carry out the Lower Colorado River Multi-Species Conservation Program in the
		  States of Arizona, California, and Nevada, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lower Colorado River Multi-Species
			 Conservation Program Act.
		2.DefinitionsIn this Act:
			(1)Lower Colorado
			 River Multi-Species Conservation ProgramThe term Lower
			 Colorado River Multi-Species Conservation Program or LCR
			 MSCP means the cooperative effort on the Lower Colorado River between
			 Federal and non-Federal entities in Arizona, California, and Nevada approved by
			 the Secretary of the Interior on April 2, 2005.
			(2)Lower Colorado
			 RiverThe term Lower Colorado River means the
			 Colorado River from Lake Mead to the Southerly International Boundary with
			 Mexico, including its historic floodplain and its mainstem reservoirs to their
			 full pool elevations.
			(3)Program
			 DocumentsThe term Program Documents means the
			 Habitat Conservation Plan, Biological Assessment and Biological and Conference
			 Opinion, Environmental Impact Statement/Environmental Impact Report, Funding
			 and Management Agreement, Implementing Agreement, and Section 10(a)(1)(B)
			 Permit issued and, as applicable, executed in connection with the LCR
			 MSCP.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means each of the States of Arizona, California, and
			 Nevada.
			(6)Steering
			 CommitteeThe term Steering Committee means the LCR
			 MSCP steering committee established pursuant to the Program Documents.
			3.Implementation
			 and water accounting
			(a)ImplementationThe
			 Secretary shall manage and implement the LCR MSCP in accordance with the
			 Program Documents.
			(b)Water
			 accountingThe Secretary is authorized and directed to enter into
			 an agreement with the States providing for the use of water from the Lower
			 Colorado River for habitat creation and maintenance in accordance with the
			 Program Documents.
			4.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to the Secretary
			 such sums as may be necessary to meet the obligations of the Secretary under
			 the Program Documents, to remain available until expended.
			(b)InvestmentsThe
			 Secretary is authorized to invest with the Secretary of the Treasury such
			 portions of appropriations, and any non-Federal contributions made pursuant to
			 the Program Documents, as are not, in the judgment of the Secretary, required
			 to meet current expenditures. Such investments shall be made only in
			 interest-bearing obligations of the United States. Funds invested under this
			 subsection and interest on those funds shall be available to the Secretary to
			 meet the obligations of the Secretary under the Program Documents.
			(c)Non-reimbursable
			 and non-returnableAll amounts appropriated to and expended by
			 the Secretary for the LCR MSCP shall be non-reimbursable and
			 non-returnable.
			5.Applicable law,
			 continuity of program, enforceability of program documents
			(a)In
			 generalNothing in this Act shall impair any right to the
			 delivery or beneficial consumptive use of Colorado River water under any
			 compact, treaty, law, decree, or contract in effect on the date of enactment of
			 this Act.
			(b)Continuity of
			 program documentsNo future act of Congress shall have the effect
			 of modifying the Program Documents unless expressly made applicable to the LCR
			 MSCP.
			(c)Enforceability
			 of program documentsAny party to any agreement entered into with
			 the United States or any agency thereof pursuant to the LCR MSCP may commence a
			 civil action in United States district court to enforce the agreement or to
			 declare the rights and obligations of the parties under the Program Documents.
			 The district court shall have jurisdiction of such actions and may issue such
			 orders, judgements, and decrees as are consistent with the court's exercise of
			 jurisdiction under this section. The United States or any agency thereof may be
			 named as a defendant in such actions. The sovereign immunity of the United
			 States is waived for purposes of actions commenced pursuant to this section.
			 Nothing in this section waives the sovereign immunity of the United States to
			 claims for money damages, monetary compensation, the provision of indemnity, or
			 any claim seeking money from the United States. Any suit pursuant to this
			 section may be brought in any United States district court in the State in
			 which any non-Federal party to the suit is situated.
			(d)Applicable
			 lawThe Steering Committee shall not be subject to the Federal
			 Advisory Committee Act (5 U.S.C. App.).
			
